Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending. 

Response to Arguments
Applicant's arguments filed 02/22/2021 have been fully considered but they are not persuasive. 
Regarding claim 5, Applicant amended the claim to recite “wherein the processor is further configured to reset the monitoring responsive to a trip end and wherein the predefined limit is defined per trip.” Examiner points to paragraph 0027. Paragraph 0027 particularly describes a data cap based on the duration of trip. Although it could be argued that the disclosure in the paragraph can be extrapolated to “resetting the data cap,” there is no disclosure in this paragraph to support “reset the monitoring…” As such, the rejection of claim 5, under 112(a) is proper. 
Regarding the rejection of claim 1, Applicant argues that Helvey relates to monitoring a user not monitoring network usage as claimed. To support this conclusion, Applicant states this makes sense because Helvey is about providing hotel internet service and there would no reason to warn one particular user that their over use was about the throttle the network for the whole hotel. Therefore, applicant argues that Helvey does not monitor data usage on the network and throttle the network in response to the usage exceeding a limit and instead monitors data usage of a given device and throttles the device in response to a limit being exceeded. Examiner respectfully disagrees. 

MPEP 2145 (IV) clearly sets forth: One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck  & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The fact that applicant is attacking the references individually and/or attacking the secondary reference only, can be evidenced in the response, e.g. remarks, pg. 6-7, where applicant completely disregards and/or avoids the teachings of Weemark reference. For example, Weedmark discloses that a computer network can be divided into two networks, such that guest can be facilitated for network access. This reference particularly discloses that the two networks are preferred for various reasons, such that the traffic in second network do not interfere with the traffic in first network. See page 2, “Enabling guest access.” This portion also discloses that the second network users, or the guest users, can be setup in restrictive way as limit the usage. One suggestion that the reference provides is to throttle bandwidth. Throttling bandwidth usage is further discussed at the bottom of the page. Essentially, This reference discloses utilizing a router to divide the network into two networks, such that guest network can be restrictive, such that the bandwidth usage in guest network doesn’t interfere with the bandwidth usage in the primary network. The reference suggests such controls using bandwidth throttling. Looking at the primary reference, the primary reference does not disclose using a predefined limit to perform throttling. However, Helvey discloses, for example a predefined limit to perform throttling. As 
Thereafter, Applicant argument that Helvey relates monitoring a user, not monitoring network usage underscores the teaching of the primary reference, which particularly describes throttling feature in guest network. Note that Helvey describes a problem where a particular user of the network can abuse the system, by overusing the network resources. This same problem is also hinted by Weedmark, for example at page 2. Helvey describes solving the problem by using a predefined limit after which it slows down the user. Therefore, applying the technique of Helvey, or predefined limit to control network usage by throttling, would have been obvious because it would solve the problem whereby users cannot abuse the network resources.  
Second, Throttling is defined below:

    PNG
    media_image1.png
    925
    1465
    media_image1.png
    Greyscale


Finally, Applicant seems to be arguing the feature not recited in the claim or at least narrower than what the claims allows for. The claim, in part, recites “monitoring data usage on the secondary hotspot network.” The data usage can be of a one user or aggregate of the user. The monitoring of “network usage” that applicant seems to be arguing is not in the claim. As such, Applicant arguments are not persuasive. 
Dependent claims 2-8 are not argued separately. 
With regards to claim 9, Applicant focuses on a single reference, Kiukonnen, and argues that it “…deals with a primary network and the point is that when the host isn’t present, the guest can’t use the network.” Applicant argues that there is nothing in the prior art combination to suggest that an alternative response would be to instead limit guest device usage of the network. Examiner respectfully disagrees. 
Applicant argues the features by ignoring the teachings of the references or what they suggest to one of ordinary skill in the art, by demanding that the exact feature be present in one of the reference. Clearly, this is not the standard set forth in MPEP. MPEP at 2143.01 states: “Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so.” In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006). Examiner respectfully notes that Applicant’s argument generally allege that the exact feature is missing and fails to 
Briefly, Connelly discloses dividing a network into two segregated network, wherein authenticated users are placed in the private network and unauthenticated users are placed in public network. Connelly also discloses that the devices in public network are allocated certain bandwidth for use. See par. 0048-0049, fig. 6. As noted in the rejection, Connelly does not specifically provide details of authentication. Kiukkonen discloses an authentication method wherein the guest device is authenticated to a network when the primary device is in close proximity. As such, Examiner concludes that one of ordinary skill in the art would recognize that when a primary device is not present to authenticate the secondary device as described by Kiukkonen, the device would fail gain to access to primary network of Connelly but would gain access to the public network. Helvey is further cited for providing monitoring a network limiting the usage of the device by imposing a limit. 
Based on above discussion, Applicant first argues that based on Kiukkonen, when the host device isn’t present, the guest can’t use the network. Clearly, applicant is either bodily incorporating the references or ignoring the teaching of the primary reference. The authentication technique when incorporated into Connelly, would suggest that when the host device is not, to allow access to guest or public network, with limited allocation of bandwidth as described by Connelly. 
Applicant then argues that “it is irrelevant whether the other references teach limiting a network or not, they do not tie it to the presence of a host device and what Kiukonnen teaches with regards to the host device is that when the host device is gone, the network is closed off, not 
Similarly, Applicant’s argument that “the examiner needs to provide reason why the lack of host device would not simply result in blocking the network, which is actual teaching of Kiukonnen” fails for the same reason. The argument assumes that Kiukonnen is the primary reference. This is incorrect. The primary reference is Connelly and the modification is done to the system of Connelly which provides access and does not disclose blocking access to guest network. 
Claims 13 and 15-17 are not argued separately. Therefore, they are rejected for same reason. 
At least for this reason, Applicant’s arguments are not persuasive. 
With regards to claim 18, Applicant argues that the abstract of Krishnan fails to disclose “wireless notify the primary device, using long range wireless communication, when the usage limit is exceeded.” Applicant is first referred to Par. 0067, which describes notifying the administrator that sets the threshold for throttling, information indicating that the threshold was 
Claims 19-20 are not argued separately. Therefore, they are rejected for same reason. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 5, the specification fails to describe “reset the monitoring.” Applicant points to par. 0027 of the specification. This portion of the specification describes monitoring data usage, and if the driver is over the data cap, that is defined for the duration of the drive, the vehicle may automatically throttle…As such, Although not explicitly described in this portion, 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Weedmark (Article on “How to use your router to limit people’s internet usage” published Feb 05, 2019) in view of Archibald et al. (US 9,674,700 B2) and Helvey et al. (US 2018/0077025 A1).

Regarding claim 1, Weedmark discloses a system comprising: 
a wireless transceiver providing access to primary and secondary hotspot networks (see page 2, “Enabling Guest Access”, a network access point with segregated guest network to allow guest access to network); and a processor configured to operate on secondary hotspot network (see page 2, “enabling guest access”, AP to operate guest network). 
Weedmark fails to disclose wherein the hotspot is deployed in a vehicle or configured with vehicle processor. 
However, Archibald discloses wherein the hotspot is deployed in a vehicle or configured with vehicle processor (see fig. 11, 1102).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include deploying or integrate the device of Weedmark in a vehicle as described by Archibald. 
The motivation for doing so would be to allow hotspot service within a vehicle. 

responsive to the data usage exceeding a predefined data limit, throttle a data transfer rate of the secondary hotspot network in a predefined manner, while leaving the primary hotspot network unconstrained (par. 0282, discloses throttling by slowing if the user exceeds bandwidth limit). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include monitoring a secondary network, and upon exceeding predefined data limit, throttle data transfer rate such that primary network is left intact, such that critical services can be delivered. 
The motivation for doing so would be to prevent the users of the guest network from leveraging on the network, for example where it affects the network that provides service to critical service or primary network. 

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Weedmark in view of Archibald and Helvey as applied to claim 1 above, and further in view of Sewall et al. (US 2008/0039102 A1).

Regarding claim 2, the combination of Weedmark, Archibald and Helvey discloses the system, wherein the predefined data limit is defined for a detected device used to access the secondary network (Helvey: par. 0282).

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include a user profile configured to provide the limit for the device as described by Sewall. 
The motivation for doing so would be to allow managing access rules based on user and user profiles. 

Regarding claims 3-4, Weedmark fails to disclose but Sewall discloses the system wherein the predefined limit includes an aggregate amount of data over a predefined period of time as described in claim 3 (par. 0036) or wherein the predefined limit includes a maximum transfer rate over a predefined period of time as described with respect to claim 4 (par. 0034).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include managing the access to data utilizing various configuration as described by Sewall. 
The motivation for doing so would be to allow configuration of access with more granular level. 

Claim 5 are rejected under 35 U.S.C. 103 as being unpatentable over Weedmark in view of Archibald and Helvey as applied to claim 1 above, and further in view of Mcardle (an article “Everything you need to know about using Wi-Fi on American Airlines”, published on 12/29/2017).


Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include internet plans for each trip such that after each trip the usage limit is reset. 
The motivation for doing so would be to allow trip based metering of data. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Weedmark in view of Archibald and Helvey as applied to claim 1 above, and further in view of  Cherie. (An article “ALERT: 15GB Mobile Hotspot Cap Enforcement Coming on Verizon New Unlimited Data Plans” published Sept 17, 2017).

Regarding claim 6, Weedmark fails to disclose the system wherein the processor is further configured to: determine if a predefined vehicle monthly data cap has been reached based on data transfer occurring over the primary and secondary networks; and terminate network services on the secondary network responsive to the data cap being reached.
Cherie discloses configuring monthly data cap for each individual account and monitoring and throttling the data when the specified data cap has been reached (see page 1-3, and page 8 further describes a hard data cap). 
.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Weedmark in view of Archibald and Helvey as applied to claim 1 above, and further in view of Vicks et al. (US 2013/0331053 A1). 

Regarding claim 7-8, Weedmark fails to disclose but Vicks discloses the system wherein the processor is further configured to: determine that an emergency event has occurred (see abstract); and responsive to occurrence of’ the emergency event, provide primary network access to all devices detected in the vehicle as described in claim 7 (see abstract) or wherein the processor is further configured to: determine that an emergency event has occurred (see abstract); and responsive to occurrence of' the emergency event, remove any vehicle-imposed, transfer-limiting constraints on the secondary network as described with respect to claim 8 (see abstract). 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include determining an emergency event and provide network access to all device by removing restrictions. 
	The motivation for doing so would be to allow emergency access to user devices. 

Claims 9, 13, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Connelly et al. (US 2015/0139042 A1) in view of Kiukkonen et al. (US 8,818,276) and Helvey.

Regarding claims 9, Connelly discloses a system comprising: 
an in-vehicle hotspot including a primary and secondary network (see fig. 1, discloses public and provide network, the location of hotspot device within a vehicle is intended use and does not limit the claim); and 
a processor configured to 
detect a wireless device predesignated as a secondary device (see fig. 6, discloses detecting device as utilizing private or public SSID), 
grant the secondary device access to the secondary network and permitting but limiting the access on the secondary network (see fig. 6, discloses when the device is authorized to use secondary network such as public SSID, allowing access). 
Connelly fails to disclose but Kiukkonen discloses search for device designated as a primary wireless device using short-range wireless communication (see fig. 1H, discloses detecting, i.e. searching and detecting the presence of host device, see also fig. 6A-6B, fig. 7, 702). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include the authentication as described by Kiukkonen. 
The motivation for doing so would be to allow authenticating the guest device for network access to primary network. 
Connelly fails to disclose responsive to a failure to find the primary wireless device, impose a usage limit on the secondary network.
Kiukonnen discloses that when the primary wireless device can’t be found within the proximity, then the device would fail to authenticate (fig. 1J). Further Connelly discloses two 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include responsive to a failure to find the primary wireless device, impose a usage limit on the secondary network. 
The motivation for doing so would be to prevent guest users hogging the bandwidth of the network. 
Connelly fails to disclose but Helvey discloses wherein the processor is configured to limit secondary network data transfer responsive to detecting that the secondary device has exceeded the usage limit (Par. 0282).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include a primary and secondary network, and allow configuring throttling based on bandwidth usage on the guest network while leaving the primary network intact, such that critical services can be delivered. 
The motivation for doing so would be to prevent the users of the guest network from leverage on the network, for example where it affects the network that provides service to critical service or primary network. 

Regarding claim 13, Connelly discloses the system wherein limiting the data transfer includes limiting a data transfer rate (see fig. 3, discloses limiting the data transfer by its rate).


Connelly describes a primary and secondary network users wherein the secondary network is more limited than the primary network (fig. 3). Kiukonnen discloses proximity authentication of the secondary user to the network (fig. IJ). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to network of Connelly to include the proximity authentication of Kiukonnen, such that when the primary device is detected, the secondary user would be authenticated successfully to primary network removing its usage limit.
The motivation for doing so would be to allow authentication of user to primary network. 

Regarding claim 17, Connelly discloses the system wherein the processor is configured to: detect a plurality of secondary wireless devices (see fig. 3, discloses plurality of secondary or guest devices, see also fig. 10), having varied predefined usage limits associated therewith (see fig. 3, discloses assignment of bandwidth); grant the secondary network access to the plurality of secondary devices (see fig. 10, discloses granting access). 
Connelly fails to disclose but Helvey discloses imposing the usage limit based on a most-restrictive of the varied predefined usage limits associated with the plurality of secondary devices (page 2, “throttling bandwidth usage”).
. 

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Connelly et al. (US 2015/0139042 A1) in view of Kiukkonen et al. (US 8,818,276),  Helvey and Krishnan (US 2005/0083973 A1).

Regarding claim 18, the combination of Connelly, Kiukkonen and Helvey discloses each claimed features as described with respect to claim 9. Kiukkonen also discloses short and long range wireless communication (see for example any of fig. 1A-1K or 2B). Connelly fails to further disclose notify the primary wireless device when the usage limit is exceeded and wherein the limit is defined based on instructions received remotely from the primary wireless device response to the notification. 
Krishnan discloses notifying the administrator responsible for managing the resources of the network, when the usage limit is exceeded and wherein the limit is defined based on instruction received remotely from the administrator (Par. 0067, describes notifying the administrator that sets the threshold for throttling, information indicating that the threshold was exceeded and which services were blocked, see also par. 0035).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include wirelessly notify the primary wireless device, using long range 
The motivation for doing so would be to allow managing the hotspot network remotely. 

Regarding claim 19, the combination of Connelly, Kiukkonen, Helvey and Krishnan discloses the system wherein the instruction include instruction to limit data transfer speeds (see Krishnan at abstract, discloses throttling the data).

Regarding claim 20, Connelly fails to disclose the system wherein the instruction include instructions to terminate data transfer. 
However, examiner takes official notice that it is well known to having ordinary skill in the art at the time of invention to terminate the data transfer when limit has been reached. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include instruction to terminate data transfer such that bandwidth controls can be performed. 
The motivation for doing so would be to allow controlling bandwidth such that bandwidth hogging can be prevented by any one user. 

Claims 10-11, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Connelly in view of Kiukkonen and Helvey as applied to claim 9 above, and further in view of Sewall. 


However, Sewall discloses time limited aggregate data transfer limit (see par. 0034-0036). Lei further discloses disposing of the hotspot within a car (see col. 5, lines 15-26).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to allow usage limit to include an aggregate data transfer limit during a journey or limiting the data transfer includes limiting a total volume of data for the remainder of a journey. 
The motivation for doing so would be to allow charging for data based on journey.   

Regarding claim 11, Connelly fails to disclose but Sewall discloses the system wherein the usage limit includes an aggregate data transfer limit during a predetermined time-increment (see par. 0034, 0036).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include managing the access to data utilizing various configuration as described by Sewall. 
The motivation for doing so would be to allow configuration of access with more granular level. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Connelly in view of Kiukkonen and Helvey as applied to claim 9 above, and further in view of Cherie. 


Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include multiple accounts wherein the second network is blocked from further service upon violating monthly data cap as described by Cherie. 
The motivation for doing so would be to allow enforcing monthly data cap. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                                                                                                          
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHANT B DIVECHA whose telephone number is (571)270-3125.  The examiner can normally be reached on 9:30-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Nishant Divecha/Primary Examiner, Art Unit 2466